
	
		II
		111th CONGRESS
		1st Session
		S. 1546
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2009
			Mr. Bennett (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the conveyance of certain
		  parcels of land to the town of Mantua, Utah.
	
	
		1.Short titleThis Act may be cited as the
			 Box Elder Utah Land Conveyance
			 Act.
		2.Conveyance
			(a)DefinitionsIn
			 this section:
				(1)MapThe
			 term map means the map entitled Box Elder Utah Land
			 Conveyance Act and dated July 14, 2008.
				(2)National Forest
			 System landThe term National Forest System land
			 means the parcels of National Forest System land that—
					(A)are located
			 in—
						(i)sec. 27, T. 9 N.,
			 R. 1 W., Salt Lake meridian; and
						(ii)the
			 Wasatch-Cache National Forest in Box Elder County, Utah;
						(B)consist of
			 approximately 31.5 acres; and
					(C)are depicted on
			 the map as parcels A, B, and C.
					(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(4)TownThe
			 term Town means the town of Mantua, Utah.
				(b)ConveyanceAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall convey to the Town, without
			 consideration and by quitclaim deed, all right, title, and interest of the
			 United States in and to the National Forest System land.
			(c)Survey
				(1)In
			 generalIf determined by the Secretary to be necessary, the exact
			 acreage and legal description of the National Forest System land shall be
			 determined by a survey approved by the Secretary.
				(2)CostThe
			 Town shall pay each cost arising from a survey described in paragraph
			 (1).
				(d)Use of National
			 Forest System landAs a
			 condition of the conveyance under subsection (b), the Town shall use the
			 National Forest System land only for public purposes.
			(e)Reversionary
			 interestIn the quitclaim
			 deed to the Town, the Secretary shall provide that the National Forest System
			 land shall revert to the Secretary, at the election of the Secretary, if the
			 National Forest System land is used for a purpose other than a public
			 purpose.
			(f)Additional terms
			 and conditionsWith respect
			 to the conveyance under subsection (b), the Secretary may require such
			 additional terms and conditions as the Secretary determines to be appropriate
			 to protect the interests of the United States.
			
